DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.

Applicant’s cancellation of claims 32, amendment of claim 35 and 36, in the paper of 11/1/2022, is acknowledged.  Applicants' arguments filed on 11/1/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 33-36 are still at issue and are present for examination. 
Election/Restriction
	Applicant's election without traverse of Group I, claims 1-7 and 14, to a mutant Taq polymerase, in the paper of 6/17/2020, is acknowledged.  Applicant's election without traverse of species: SEQ ID NO:314 and E742T, in the paper of 6/17/2020, is acknowledged.  

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 recites “Taq ONA polymerase” which it is believed should be “Taq polymerase”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 36 is indefinite in that the claim is confusing and unclear in referencing “but wherein said wild type Taq polymerase does not include the 6- membered histidine tag at its C-terminus or the immediately preceding six Glycine and Serine amino acid residues as in SEQ ID NO: 484” on the basis that the referred to histidine tag and six glycine and serine residues are NOT a part of the wild-type Taq polymerase shown in SEQ ID NO:484 and thus this reference to such is confusing and unclear and thus indefinite.  
It is noted that the above basis of indefiniteness is very similar to that previously made for claim 35 which was previously amended.
Applicants traverse the previous rejection of claim 35 on the basis that applicants submit that:
“But SEQ ID NO; 484 has the following 12 residues at its C-terminus:

    PNG
    media_image1.png
    50
    391
    media_image1.png
    Greyscale
”.
Applicants amendment of the claims and applicant’s complete argument is acknowledged, however is not found persuasive for the reasons previously stated and for those reasons repeated herein.
Applicants claim 36 recites:
“the sequence of wild type Taq polymerase as shown in SEQ 1D NO: 484, but wherein said wild type Taq polymerase does not include the 6-membered histidine tag at its C-terminus or the immediately preceding six Glycine and Serine amino acid residues as in SEQ ID NO: 484”.  The sequence of the “wild type Taq polymerase” as shown in SEQ ID NO:484 does not include the 6-membered histidine tag at its C-terminus or the immediately preceding six Glycine and Serine amino acid residues as in SEQ ID NO: 484 and thus there is no reason to stated such.  The statement of such preceded by “but” is unnecessary, and thus confusing and unclear.
.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila et al. US 9,493,848 is withdrawn based upon applicant’s amendment deleting the mutations E76K, E230K from the list of claimed Taq polymerase mutants.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299 is withdrawn based upon applicant’s deletion of the mutation position E708K from claim 32.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) is withdrawn based upon applicant’s deletion of the mutation position E742A from claim 32.
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) based upon position E742A is withdrawn based upon applicant’s deletion of the mutation position E742A from claim 27.

The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010) is withdrawn based upon applicant’s cancellation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim(s) 32-35 under 35 U.S.C. 103 as being unpatentable over Behlke et al. (US 2017/0114379, April 27, 2017) is withdrawn based upon applicant’s cancellation of the mutation position Q782A.

Claim(s) 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Horn et al. (US 2018/0305673) and Chiou et al. (US 2017/0058330).
This rejection is stated in the previous office action as it applied to previous claims 33-36.  
The original rejection is repeated herein:
Vander Horn et al. teach a number of modified DNA polymerases useful for nucleic acid sequencing, genotyping, copy number variation analysis, paired-end sequencing and other forms of genetic analysis.   Vander Horn et al. teach a number of such modified DNA polymerases including a modified Taq DNA polymerase having a D732R substitution relative to SEQ ID NO:15 having enhanced catalytic properties as compared to a reference polymerase.  Vander Horn et al. teaches in addition to the D732R mutation, some embodiments relate to a composition where the recombinant polymerase comprises a mutation or combination of mutations relative to SEQ ID NO: 15 selected from a D732 mutation (paragraph [0053]).  Vander Horn et al. teach methods of use of the modified Taq DNA polymerase in nucleic acid amplification and sequencing.  
Chiou et al. (US 2017/0058330) teach a method of measuring nucleic acid amplicon length comprising a qPCR master mix, a forward primer, a reverse primer, a hybridization probe a double stranded DNA binding dye and nucleic acid samples.  Chiou et al. teach a measuring method for measuring amplicon length, comprising: mixing a qPCR master mix, a forward primer, a reverse primer, a hybridization probe, a 
double-stranded DNA binding dye (SYBR Green), and Taq polymerase and nucleic acid samples to form a qPCR reaction mixture (see claims 1 and 6 and supporting text);
One of skill in the art before the effective filing date would have been motivated to practice the methods taught by Chiou et al. of measuring amplicon length, comprising: mixing a qPCR master mix, a forward primer, a reverse primer, a hybridization probe, a double-stranded DNA binding dye (SYBR Green), and Taq polymerase and nucleic acid samples to form a qPCR reaction mixture, wherein the modified Taq polymerase taught and/or suggested by Vander Horn et al. is substituted for Taq polymerase.  One of skill in the art would have been motivated to further substitute the Taq D372R mutant with similar amino acids such as Lysine.  The motivation for the D372K substitution comes from the teaching of Vander Horn et al. and lysine and arginine are both similar amino acids with hydrophilic Nitrogen containing side groups.  The expectation of success is high based upon the high level of skill in the art of genetic engineering and recombinant production of proteins for use in DNA synthesis methods as exemplified by Vander Horn et al. (US 2018/0305673) and Chiou et al. 
In response to the rejection applicants have stated that they have deleted all the D732 mutations in clam 32, including D732A mutation allegedly suggested in the primary reference.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and repeated herein.
Applicants attention is directed to claim 36 which the previous rejection was applied to.  Claim 36 continues to be drawn to that composition comprising a Taq polymerase which has a mutation “D732A; D732K; D732M; D732T”.
Thus claim(s) 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Horn et al. (US 2018/0305673) and Chiou et al. (US 2017/0058330).

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,168,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
No claim is allowed.

Applicants are invited to contact the examiner to discuss the current rejections and applicants claims to identify allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
11/18/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652